PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hinkins, Ryan
Application No. 16/057,985
Filed: 8 Aug 2018
For: MEDIA PLATFORM SYSTEM AND METHOD OF USE
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(b), filed January 21, 2021, to revive the above-identified application, which is being properly treated under 37 CFR 1.137(a).

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the Final Office Action, mailed February 28, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on May 29, 2020.  An abandonment notice was mailed October 08, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a 1st Request for Continued Examination (RCE) and the RCE fee of $340.00, Amendment, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay. 

With regards to item (3), petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137(b).  As of December 2013, 37 CFR 1.137(b) has been removed and all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a).  Since the statement on the instant petition cites the old rule, the statement is being construed as the statement required by 37 CFR 1.137(a).  Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3688 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 
 /Irvin Dingle/
Irvin DingleLead Paralegal Specialist, OPET